Citation Nr: 1736206	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for parathyroid tumor.

2.  Entitlement to service connection for multinodular thyroid, also claimed as goiter.  

3.  Entitlement to service connection for pernicious anemia, claimed as Vitamin D and B deficiency.

4.  Entitlement to service connection for a sleep disorder, other than obstructive sleep apnea (OSA).

5.  Entitlement to service connection for obstructive sleep apnea (OSA).

6.  Entitlement to service connection for a disability manifested by fatigue, to include chronic fatigue syndrome.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to an initial, compensable rating for fibrocystic breast disease prior to August 2016.

9.  Entitlement to a compensable rating for fibrocystic breast disease, after August 2016.

10.  Entitlement to a rating in excess of 50 percent for arachnoid cyst with migraine headaches.

11.  Prior to October 23, 2008, entitlement to a rating in excess of 10 percent for painful, right breast scars status post-surgery.

12.  From October 23, 2008, entitlement to a rating in excess of 30 percent for painful, bilateral breast scars status post-surgery, until August 2016.  

13.  Entitlement to a rating in excess of 30 percent for painful, bilateral breast scars status post-surgery, after August 2016.  

14.  Entitlement to an initial, compensable rating for linear surgical biopsy scars of the bilateral breasts prior to August 2016.  

15.  Entitlement to an initial, compensable rating for linear surgical biopsy scars of the bilateral breasts after August 2016.  

16.  Entitlement to an initial rating in excess of 10 percent for duodenal ulcer.

17.  Entitlement to a rating in excess of 10 percent for right hip bursitis.

18.  Entitlement to a rating in excess of 10 percent for left hip bursitis.

19.  Entitlement to a compensable rating for sinus arrhythmia.  

20.  Entitlement to an initial disability rating in excess of 10 percent for a traumatic brain injury (TBI).

21.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

22.  Entitlement to an initial disability rating in excess of 10 percent for hypopituitarism/human growth hormone deficiency.

23.  Entitlement to an initial, compensable disability rating for larynx irritation.

24.  Entitlement to an initial disability rating in excess of 10 percent for status post laparoscopic hysterectomy.

25.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from September 1984 to April 1986.  She has multiple service connected disabilities, whose combined evaluation is 100 percent, effective from 2015.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, as to the first 16 listed issues.  A transcript of this hearing is of record.

In July 2015 the Board denied claims for service connection for a disability manifested by chest pains, mononucleosis, right and left leg/knee disorder, and hypertriglyceridemia.  The Board also granted service connection for TBI, a cervical spine disability, hypopituitarism/human growth hormone deficiency, larynx irritation, and laparoscopic hysterectomy (claimed as due to amenorrhea, menorrhagia, dysmenorrhea and subsequent hysterectomy).  The Board remanded claims for service connection for fibromyalgia, parathyroid tumor, multi-nodular thyroid, sleep disorder, pernicious anemia, and fatigue (claimed as symptoms of TBI or caused by TBI), and increased ratings for fibrocystic breast disease, sinus arrhythmia, scars, hip bursitis, duodenal ulcer, and migraines.  The Board also established the claim for entitlement to a total disability rating based on individual unemployability (TDIU) and remanded it.   

In September 2015, the AOJ informed the Veteran it had established service connection for status post laparoscopic hysterectomy, with a 10 percent rating effective July 4, 2009, a temporary total evaluation effective July 23, 2009, and a 30 percent evaluation from November 1, 2009.  Service connection was granted for TBI, tinnitus, cervical spine pain, and hypopituitarism and human growth hormone deficiency (each with a 10 percent effective May 21, 2010).  Service connection for larynx irritation was granted as noncompensable (effective May 21, 2010).  In November 2015, the Veteran filed a notice of disagreement with the September 2015 decision.  The AOJ has not issued a statement of the case with these issues and as such, these matters will be addressed in the remand portion of this decision.

The Board notes that in February 2016, the AOJ issued a rating decision on multiple additional issues.  In February 2017, the Veteran filed a notice of disagreement with the February 2016 rating decision on some of those issues.  The Board acknowledges that the issues appealed in the February 2017 rating decision have not been perfected and have not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 

The Board notes that for the sake of clarity, it has separated the issue of entitlement to service connection for a sleep disorder to two issues, entitlement to service connection for OSA and to a sleep disorder, other than OSA.  The Veteran is not prejudiced by this change as both theories will be considered.

The issues of entitlement to service connection for fibromyalgia, parathyroid and multi-nodular thyroid tumors, a sleep disorder, fatigue, and pernicious anemia; increased ratings for migraines, TBI, a cervical spine disability, hypopituitarism/human growth hormone deficiency, larynx irritation, bilateral hip bursitis, duodenal ulcer, sinus arrhythmia, and laparoscopic hysterectomy; and for a TDIU; as well as entitlement to an increased rating for fibrocystic breast disease after August 2016; entitlement to an increased rating for painful, bilateral breast scars status post-surgery after August 2016; and entitlement to an increased rating for linear surgical biopsy scars of the bilateral breasts after August 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  OSA is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Prior to October 23, 2008, the Veteran's painful, right breast scars status post-surgery are painful, but less than 6 square inches (39 sq. cm.) in size, and not poorly nourished, ulcerated, deep, or unstable, and does not limit the function of any body part.

3.  From October 23, 2008 to August 11, 2016, the Veteran's painful, bilateral breast scars status post-surgery are painful, but less than 6 square inches (39 sq. cm.) in size, and not poorly nourished, ulcerated, deep, or unstable.

4.  Prior to August 11, 2016, the Veteran's linear surgical biopsy scars do not limit the function of any body part.

5.  Prior to August 11, 2016, the Veteran's fibrocystic breast disease is not manifested by any impairment in function of the urinary or gynecological systems or skin, which has not already been separately, rated as painful scars.


CONCLUSIONS OF LAW

1.  OSA was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Prior to October 23, 2008, the criteria for a rating in excess of 10 percent for painful, right breast scars status post-surgery are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2013); 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2002).  

3.  From October 23, 2008 to August 11, 2016, the criteria for a rating in excess of 30 percent for painful, bilateral breast scars status post-surgery are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2013); 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 (2017).  

4.  Prior to August 11, 2016, the criteria for an initial, compensable rating for linear surgical biopsy scars are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2013); 4.118, Diagnostic Code 7805 (2017).  

5.  Prior to August 11, 2016, the criteria for a compensable rating for fibrocystic disease of the breasts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7628 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Obstructive Sleep Apnea (OSA) Service Connection Claim

The Veteran contends to have a sleep disorder due to service.  To the extent that the Veteran claims to have a sleep disorder other than OSA due to service, that issue is addressed in the REMAND portion of this decision.  

In the present case, the Veteran has never had a diagnosis of OSA.

An August 2013 private fibromyalgia and chronic fatigue internal medicine consult, by Dr.  K. Fleming, noted that the Veteran had had a negative polysomnogram elsewhere, and there was no evidence of sleep apnea.  

A September 2016 Central Florida Sleep Center polysomnogram report findings showed that the Veteran had "[n]o Obstructive Sleep Apnea-Hypopnea Syndrome."

The November 2016 VA addendum, to the May 2016 VA examination, clarified that the Veteran did not meet the criteria for a sleep study.  The examiner opined that she did not have sleep apnea.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for OSA is denied.  


II. Increased Rating Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded.

III. Scars Claims

The Veteran filed an increased rating claim for her service-connected painful, right breast scars status post-surgery on October 13, 2009.  At that time, they were rated at 10 percent, under Diagnostic Code 7804.  In a March 2013 rating decision, the RO granted a 30 percent disability rating, recharacterizing the disability as painful, bilateral breast scars status post-surgery, under the same diagnostic code, but effective from October 23, 2008, the date that the rating criteria had been changed and approximately 1 year prior to the date of claim.  At that time, the RO also granted service connection for linear surgical biopsy scars, bilateral, with a noncompensable rating, effective October 23, 2008.  

A.  Prior to October 23, 2008, Painful, Right Breast Scars Status Post-Surgery
 
Although the Veteran did not file the current claim until October 2009, the RO characterized the increased rating claim as including painful, right breast scars status post-surgery, in excess of 10 percent from January 3, 2003 to October 23, 2008.  As such, the Board must also consider that time period.

The Board notes that the criteria for rating scars were revised prior to the pendency of this appeal, effective October 23, 2008.  As for the amendments effective October 23, 2008, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  However, such revised criteria cannot be considered prior to the 2008 effective date of such criteria.  As such, the criteria in effect prior to October 23, 2008 will be the criteria considered.

Generally, the only applicable medical evidence of record for this period is the May 2007 VA examination.  The VA examiner found that the breasts had an anatomically normal appearance, with no evidence of clinical abnormal exam.  There were "[w]ell healed surgical biopsy scars... and barely visible on careful examination."  There was no deformity or residual.  To the extent that the May 2007 VA examination did not provide adequate information for rating purposes, the later VA examinations will be considered.

Diagnostic Codes 7801 and 7802 (2002), for scars, other than head, face, or neck, that are deep or superficial, respectively, and that do not cause limited motion, requires the scar to be in excess of 144 square inches (929 sq. cm.) or greater before such scars are deemed a compensable disability.  A superficial scar is one not associated with underlying soft tissue damage.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007).  In the current case, the post May 2007 VA examiners found that the scars were superficial, but did not measure any of them to be of 144 square inches (929 square centimeters) or greater.  As such, a compensable rating would not be warranted under either diagnostic code.  

Diagnostic Code 7803 (2007) provides a 10 percent rating for superficial scars that are unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  The May 2007 VA examiner did not find that the scars were unstable, as there were no residuals.  A disability rating under that diagnostic code is not warranted.

Diagnostic Code 7804 (2007) provides a 10 percent rating for superficial scars that are painful on examination.  The May 2007 VA examiner did not find that the scars were unstable or painful, as there were no residuals.  However, the July 2008 Board decision found that they were painful, such that a 10 percent disability rating would be warranted.  This is the maximum rating possible under that diagnostic code.  

Pursuant to Diagnostic Code 7805 (2007), scars are evaluated on the basis of limitation of function of the affected part.  The May 2007 VA examiner found no residuals from the scars.  As such, a rating under that code would not be warranted.  

Prior to October 23, 2008, a disability rating in excess of 10 percent for painful, right breast scars status post-surgery is denied.

B.  From October 23, 2008 to August 11, 2016, 
Painful, Bilateral Breast Scars Status Post-Surgery

From October 23, 2008, the Veteran has a 30 percent disability rating, under Diagnostic Code 7804 for five or more scars that are unstable or painful.  These  warrant no more than a 30 percent evaluation. 

Under Diagnostic Code 7801 (2016), burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation. A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm) warrants a 30 percent evaluation. A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent evaluation. Note (1): a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7802 (2016), burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note 
 (1): a superficial scar is one not associated with underlying soft tissue damage. Note (2): if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  

Under Diagnostic Code 7804 (2016), one or two scars that are unstable or painful warrant a 10 percent evaluation. Three or four scars that are unstable or painful warrant a 20 percent evaluation. Five or more scars that are unstable or painful warrant a 30 percent evaluation. Note (1): an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2): if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

The 30 percent disability rating in effect under Diagnostic Code 7804 (2016) is the maximum rating available, unless, per Note 2 of that diagnostic code, one or more scars are both unstable and painful, for adding 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

While the December 2009 and November 2012 VA examinations noted reports of painful scars, the February 2016 VA examiner found no painful scars.  However, the multiple VA examinations of December 2009, November 2012, and February 2016 do not document that the Veteran has unstable scars.  As such, a disability rating in excess of 30 percent is not warranted.

Furthermore, the other possibly applicable diagnostic codes would not be applicable in this case.   The Veteran does not have scars of an area warranting a rating under Diagnostic Code 7801 or 7802, for scars not of the head, face, or neck, that are deep and nonlinear in an area or areas or superficial and nonlinear in an area or areas, respectively.  The VA examiners have only found that the scars are linear.

From October 23, 2008 to August 11, 2016, a disability rating in excess of 30 percent for painful, bilateral breast scars status post-surgery is denied.  As to the question of whether a 30 percent disability rating is warranted from August 11, 2016, August 2011 correspondence and medical evidence documents that the Veteran had a breast surgery on August 11, 2016.  As such surgery may impact the rating of the Veteran's scars, the period from August 11, 2016 will be addressed in the REMAND portion of this decision.


C.  Bilateral Linear Surgical Biopsy Scars, Prior to August 11, 2016 

The RO appears to have rated the bilateral, linear biopsy scars for pain, as above, and separately under Diagnostic Code 7805.  Per the March 2013 rating decision, a noncompensable rating was granted (effective October 23, 2008).  

Under Diagnostic Code 7805 (2016), any disabling effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804, but not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code. 

At most, the November 2012 VA examiner noted sensitivity to touch, which is already considered when rating under painful scars.  As such, another rating under that diagnostic code is not warranted, as it would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided).  

Prior to August 11, 2016, an initial, compensable disability rating for linear surgical biopsy scars is denied.  As noted above, the Veteran had a breast surgery on August 11, 2016, which may impact rating this disability from August 11, 2016.  The period from August 11, 2016 will be addressed in the REMAND portion of this decision.

IV. Fibrocystic Breast Disease, Prior to August 11, 2016 

Initially, the Board observes that the Veteran's bilateral fibrocystic breast disease is currently rated as noncompensable under Diagnostic Code 7628, for benign neoplasms of the gynecological system.  An August 2008 rating decision established service connection for that disability, with a noncompensable disability rating (effective January 3, 2003).

Under Diagnostic Code 7628 benign neoplasms of the gynecological system or breast, are rated according to impairment in function of the urinary or gynecological systems, or skin.

Neither the Veteran nor the evidence indicates any impairments of the urinary or gynecological system are associated with the Veteran's fibrocystic breast disease. 

There is no evidence that the breast disability has resulted in renal dysfunction, voiding dysfunction, urinary frequency dysfunction, obstructed voiding, or a urinary tract infection.  Nor is there any evidence of it being associated with any of the disorders described in 38 C.F.R. § 4.115a for genitourinary system dysfunctions or 38 C.F.R. § 4.115b for genitourinary system diagnoses.  

During the May 2007 VA examination, the Veteran reported no abnormality of the breast, bowel symptoms, and bladder symptoms.  The February 2016 VA gynecological conditions examiner found no conditions applicable under 38 C.F.R. § 4.115a for genitourinary system dysfunctions or 38 C.F.R. § 4.115b for genitourinary system diagnoses.  The February 2016 VA breast conditions and disorders examination found no pertinent physical findings, complications, conditions, signs and/or symptoms related to her fibrocystic disease of the breast.

There is no evidence of the fibrocystic breast disease resulting in any of the impairments described under 38 C.F.R. § 4.116 pertaining to the gynecological conditions and disorders of the breast.   Under Diagnostic Code 7626 for breast surgery, a compensable rating would require mastectomy or wide local excision with significant alternation of size or form.  The evidence of record does not show mastectomy and the VA examinations have not found current, significant alteration of size or form following her biopsies.  The May 2007 VA examiner found that breasts were of anatomically normal appearance with no evidence of a clinical abnormal exam; there were well healed surgical biopsy scars that were barely visible on careful examination.  Subsequent VA examinations did not indicate current alteration of size or form.  Such VA examinations only described the Veteran's breasts in regards to scars.  

Therefore, aside from Diagnostic Code 7628, evaluation of the fibrocystic breast disease under the criteria pertaining to genitourinary and gynecological conditions of the breast systems is not applicable. 

To the extent that the Veteran has scars due to her fibrocystic breast disease, she is already separately service-connected for such scars, as indicated in the above.  Therefore, to grant a separate award from scars under fibrocystic breast disease would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  A compensable disability rating for fibrocystic breast disease is denied, prior to August 11, 2016.  The Board again notes that the record documents that the Veteran had breast surgery on August 11, 2016, which may impact rating the disability.  The period from August 11, 2016 for rating fibrocystic breast disease will be addressed in the REMAND portion of this decision.

The Board notes that in relation to all the increased rating claims, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record (other than those addressed in the REMAND portion of this decision).  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for OSA is denied.

Prior to October 23, 2008, a disability rating in excess of 10 percent for painful, right breast scars status post-surgery is denied.

From October 23, 2008 to August 11, 2016, a disability rating in excess of 30 percent for painful, bilateral breast scars status post-surgery is denied.

Prior to August 11, 2016, an initial, compensable rating for linear surgical biopsy scars is denied.

Prior to August 11, 2016, an initial, compensable rating for fibrocystic breast disease is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has claimed to have been exposed to ionizing radiation, Agent Orange, and other chemicals while stationed at Fort McClellan.  She has also submitted numerous statements and other evidence in support of such claims.  The AOJ should take any additional development possible to verify such claimed exposure.

As to the claims for service connection for (1) fibromyalgia; (2) parathyroid tumor; (3) multinodular tumor; (4) a sleep disorder, other than OSA, (5) a disorder characterized as fatigue, to include chronic fatigue syndrome, and (6) pernicious anemia, the Veteran's theories of entitlement have included due to (i) radiation exposure at Fort McClellan (parathyroid tumor, multinodular tumor, chronic fatigue syndrome, and pernicious anemia) or (ii) Agent Orange or other chemical exposure at Fort McClellan (parathyroid tumor, multinodular tumor, chronic fatigue syndrome, pernicious anemia, and a sleep disorder, other than OSA).  She has further claimed that some disorder have arisen (iii) secondary to service-connected hypopituitarism/human growth hormone deficiency (fibromyalgia, parathyroid tumor, multinodular tumor, chronic fatigue syndrome, and a sleep disorder, other than OSA).  The medical opinions obtained have not addressed such contentions and such opinion need to be obtained.  

Furthermore, all such issues are inextricably intertwined with the ongoing claim for an increased rating for traumatic brain injury (TBI), not currently before the Board, as the Veteran has claimed that such disorders are (iv) symptoms of or caused by TBI.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Moreover, the question of whether the Veteran has a sleep disorder (other than OSA), fibromyalgia, chronic fatigue syndrome, or pernicious anemia secondary to TBI or symptom of TBI has not been addressed, though it was directed in the last remand.  Medical opinions addressing that question are necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the (7) headaches and (8) TDIU claims, the July 2015 Board remand directed that the AOJ provide notice for TDIU and for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) to include for the service-connected migraines.  As no such notice has been provided, this matter should be remanded.  Stegall, supra.  The AOJ should also consider the matter for extraschedular consideration for headaches, which has been claimed by the Veteran.

For the (9) sleep disorder claim, the Board, above, denied service connection for OSA.  However, during the September 2012 VA mental examination the VA examiner diagnosed the Veteran with dyssomnia.  The May 2016 VA mental examination noted symptoms of chronic sleep impairment.  An opinion is necessary to determine whether the Veteran has a separate sleep disorder, other than OSA, and if such sleep disorder is part of her already service-connected depression.  

In regards to the (10) anemia claim, the February 2016 VA medical opinion does not explain the bases for its adverse conclusions.  

For the (11) bilateral hip claim, since the last VA examination in February 2016, in March 2017, the Veteran submitted a statement indicating that her bilateral hip bursitis may have worsened.  She reported additional recent steroid treatment, as well as, the recent receipt of physical therapy and a cane from VA.  

As to the (12) duodenal ulcer claim, since the February 2016 VA examination, the Veteran has submitted private treatment records indicating additional treatment from the Center for Digestive Endoscopy and a possible change in the severity of the disorder.  

A new VA examination is necessary to determine the current level of the severity of the bilateral hip and duodenal ulcer disabilities.  Additionally, the Board notes that the Veteran also has filed claims for other gastrointestinal disorders, including gastroesophageal reflux disease (GERD) and gastritis.  The new VA examination should make clear what symptoms are associated with each disorder.  

For the (13) sinus arrhythmia claim, a new VA examination is necessary since the February 2016 VA examiner noted that the exercise stress test of January 2016 was terminated due to symptoms that are not related to the cardiac condition, but did not complete sections 14c thru 14f of the DBQ, which includes interview-based METs testing.  As such, a new VA examination is necessary to properly rate the Veteran.  

In reference to the period from August 11, 2016 for rating the Veteran's (14) breast scars and (15) fibrocystic breast disease, August 2011 correspondence and medical evidence documents that the Veteran had a breast surgery on August 11, 2016.  In March 2017 the Veteran also reported additional symptoms and that she would be visiting her physician in the future to treat the worsening of such disabilities.  A new VA examination is necessary to determine the current severity of the Veteran's breast scars and fibrocystic breast disease.

In an August 2015 rating decision, the AOJ effectuated the grant of service connection for a (16) TBI, (17) a cervical spine disability, (18) hypopituitarism/human growth hormone deficiency, (19) larynx irritation, and (20) laparoscopic hysterectomy, following the Board's July 2015 grants of service connection for those disabilities.  In November 2015, the Veteran filed a notice of disagreement with the ratings granted.  The AOJ has not issued a SOC that addresses these issues.  Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her for the appealed claims, to include Dr. Chambers referenced in the March 2017 letter and the Center for Digestive Endoscopy from April 2017 correspondence.  After securing any necessary authorization from her, the identified treatment records should be sought.  All reasonable attempts should be made to obtain such record, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran notice of the information and evidence necessary to establish entitlement to TDIU benefits; as well as that which addresses an extraschedular rating under 38 C.F.R. § 3.321(b)(1) to include for the service-connected migraines.

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her for the appealed claims - to include Dr. Chambers noted in the March 2017 letter from the Veteran and the Center for Digestive Endoscopy from April 2017 correspondence, the records of which should be sought.  

3.  The AOJ should obtain unassociated relevant VA treatment records.  

4.  The AOJ should provide the Veteran with a SOC regarding the issues of entitlement to increased ratings for TBI, a cervical spine disability, hypopituitarism/human growth hormone deficiency, larynx irritation, and laparoscopic hysterectomy.

Please advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects her appeal in a timely fashion, then return the case to the Board for its review, as appropriate. 

5.  The AOJ should take any additional development possible to verify the Veteran's claimed exposure to ionizing radiation, Agent Orange, and other chemicals while stationed at Fort McClellan, to include consideration of her lay statements and other evidence she submitted in support of such contentions.

6.  After the above development has been accomplished, the AOJ should obtain VA medical opinions by an appropriate person as to the nature and etiology of the Veteran's (i) fibromyalgia; (ii) parathyroid tumor; (iii) multinodular thyroid; (iv) a sleep disorder, other than OSA, (v) chronic fatigue syndrome, and (vi) pernicious anemia.

It is left to the VA medical opinion provider's discretion whether to examine the Veteran.  

Following a review of the electronic claims files, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have (i) fibromyalgia; (ii) parathyroid tumor; (iii) multinodular thyroid; (iv) a sleep disorder, other than OSA, (v) a disorder characterized by fatigue, to include chronic fatigue syndrome, or (vi) pernicious anemia?  If so, please note the diagnosed disorder(s).

(b)  Is it at least as likely as not that (i) fibromyalgia; (ii) parathyroid tumor; (iii) multinodular thyroid; (iv) a sleep disorder, other than OSA, (v) fatigue disorder/chronic fatigue syndrome, and/or (vi) pernicious anemia were caused by an in-service disease or injury; or any toxic exposure at Fort McClellan?  

(c) Is it at least as likely as not that the Veteran's service-connected hypopituitarism/human growth hormone deficiency caused or aggravated (i) fibromyalgia, (ii) parathyroid tumor, (iii) multinodular thyroid, (iv) chronic fatigue syndrome, and/or (v)sleep disorder, other than OSA?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

(d)  Is it at least as likely as not that the Veteran's service-connected TBI caused or aggravated (i) fibromyalgia, (ii) chronic fatigue syndrome, (iii) pernicious anemia, and/or (iv) sleep disorder (other than OSA)?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

The VA medical opinion provider should make clear whether the complaints identified in subparagraph (d) 
- fibromyalgia, chronic fatigue, anemia and sleep disorder -are symptoms of the service-connected TBI; or whether they are separate and distinct disabilities, as the case may be.  

(e)  Is it at least as likely as not that the Veteran's service-connected depression caused or aggravated any sleep disorder, other than OSA, OR is the claimed sleep disorder a symptom of the service-connected depression?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

(f)  Is it at least as likely as not that the Veteran's service-connected ulcer caused or aggravated any anemia?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to natural disease process.

A fully articulated medical rationale for any opinion expressed should be set forth.

7.  After obtaining all additional, pertinent medical records, schedule the Veteran for a VA orthopedic examination of the service-connected left and right hip bursitis to determine the current severity of those disabilities. The claims file should be made available to the individual designated to examine the Veteran.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

8.  After obtaining all additional, pertinent medical records, schedule the Veteran for a VA gastrointestinal examination of the service-connected duodenal ulcer.  The claims file should be made available to the individual designated to examine the Veteran.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to distinguish the symptoms of the ulcer from any other disability, if possible.  

9.  After obtaining all additional, pertinent medical records, schedule the Veteran for an examination of the service-connected sinus arrhythmia.  The claims file should be made available to the individual designated to examine the Veteran.  All indicated tests and studies should be accomplished  and all clinical findings should be reported in detail.

The examiner is asked to specifically include findings regarding METs testing, including an interview-based METs test if necessary.  

10.  After obtaining all additional, pertinent medical records, schedule the Veteran for VA examinations of the breasts and scars for the service-connected (a) fibrocystic breast disease and (b) scars of the bilateral breasts.  The claims file should be made available to the individual designated to examine the Veteran.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should specifically note whether the August 11, 2016 breast surgery and any current findings/symptoms related to the breasts status post-surgery (to specifically include any new scars) are caused or aggravated by the service-connected fibrocystic breast disorder.  The examiner should provide an opinion as to BOTH causation AND aggravation.
 
In addition, the examiner should provide information concerning the functional impact of the Veteran service-connected fibrocystic breast disease and scars.  

The examiner should provide a complete rationale for any opinions expressed.

11.  The AOJ should consider whether extraschedular consideration is warranted, as claimed by the Veteran, for her service-connected migraines and a TDIU.  

12.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include all evidence received since the last SSOC.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


